IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-61,170-09


            IN RE TYRONE RICHARDS, A.K.A. TYROND RICHARD, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
                CAUSE NO. 1336435-E IN THE 180TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

Harris County and his application has not been properly forwarded to this Court.

       Respondent, the District Clerk of Harris County, shall forward Relator’s habeas application

to this Court, respond that Relator has not filed a habeas application in Harris County, or forward

a copy of an order designating issues together with correspondence documenting the date the State

received Relator’s habeas application, or forward a copy of an order establishing new deadlines in

accordance with this Court's emergency orders regarding the COVID-19 State of Disaster. See TEX .

CODE CRIM . PROC. art. 11.07, § 3(c) and (d); TEX . R. APP . P. 73.4(b)(5); First Emergency Order
                                                                                                   2

Regarding the Covid-19 State of Disaster, No. 20-9042 (Tex. Mar. 13, 2020); No. 20-007 (Tex.

Crim. App. Mar. 13, 2020); Third Emergency Order Regarding the Covid-19 Disaster, No. 20-9044

(Tex. Mar. 19, 2020); No. 20-008 (Tex. Crim. App. Mar. 19, 2020). This motion for leave to file

will be held. Respondent shall comply with this order within thirty days from the date of this order.



Filed: SEPTEMBER 2, 2020
Do not publish